           Case 1:16-cr-00851-VSB Document 284 Filed 05/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                             5/21/2020
UNITED STATES OF AMERICA,                                 :
                                                          :
                                                          :
                      -against-                           :               16-CR-851 (VSB)
                                                          :
ANDRE SPAULDING,                                          :                    ORDER
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of Defendant Andre Spaulding’s motion for compassionate release, dated

May 1, 2020, and received on May 14, 2020. (Doc. 275.) Accordingly, it is:

        ORDERED that within 14-days counsel of record for Defendant is directed to file a letter

indicating whether counsel plans to represent Defendant on his compassionate release motion,

and, if so, requesting to be reappointed under the Criminal Justice Act.

        IT IS FURTHER ORDERED that counsel of record for Defendant is directed to confer

with the United States Attorney representing the Government as to a briefing schedule on the

motion for compassionate release.

SO ORDERED.

Dated: May 21, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
